 In the Matter of DEBARDELEBEN COAL CORPORATIONandDISTRI0T 50,UNITED MINE WORKERS OF AMERICACase 11'0. 10-R-1019.-Decided December 28, 1943Mr. Frank L. Parsons,of Birmingham, Ala., for District 50.Mr. Samuel E. Roper,of Birmingham, Ala., for the A. F. L.Mr. R. E. Farr,of Birmingham, Ala., for the C. I. 0.Mr. Joseph W. Kulkis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofDeBardeleben Coal Corporation, Holt, Alabama, herein called theCompany, the-National Labor Relations Board provided for an ap-propriate hearing upon due notice before Charles W. Schneider, TrialExaminer.The hearing was held at Birmingham, Alabama, on No-vember 19, 1943.The Company, although served with notice of hear-ing, did not appear at the hearing.District 50 and the AmericanFederation of Labor, Federal Local No. 22841, herein called the A. F.of L., and the United Steelworkers of America, CIO, herein calledthe C. I. 0.,' appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues, and to file briefs with theBoard.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYDeBardeleben Coal Corporation, a Delaware corporation, has itsoffice and place of business in Holt, Alabama, where it is engaged in1The C. I. 0. withdrewfrom the proceedings at the commencement of the hearing.54 N. L. R. B., No. 21.100 DE BARDELEBENCOAL CORPORATION101the manufacture 'of coke and coal byproducts such as gas, tar, lightoil, and ammonium sulphate.During a 12-month period the Com-pany purchased for use at its Holt, Alabama, plant, raw materialsconsisting of 3,500 tons of sulphuric acid of a value in excess of$35,000, of which 51 percent was obtained from States other than theState of Alabama.During the same period, the Company producedat its Alabama plant, 190,000 tons of coke, of which 21,000 tons wereshipped to points outside the State of Alabama.We find that theCompany is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, and the AmericanFederation of Labor, Federal Local No. 22841, are labor organizationsadmitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn December 1, 1942, the Company and the A. F. L., by addendumto an original contract executed December 1, 1941, entered into anexclusive closed-shop contract effective to December 1, 1943, and subjectto a 60-day automatic renewal clause.On or about September 21,1943, more than 60 days prior to the expiration date of the aforesaidcontract, District 50 advised the Company by letter that it representeda majority of the Company's production employees at Holt, Alabama,and requested recognition as their exclusive bargaining agent.TheCompany has at no time acknowledged District 50's request for rec-ognition as exclusive bargaining agent.A statement of the Field Examiner of the Board, introduced intoevidence at the hearing, indicates that District 50 represents a sub-stantial number of employees in the unit hereinafter found appro-priate.'We find that a question affecting commerce had arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITDistrict 50 and A. F. L. seek a unit comprised of all employees ofthe Company, excluding patrolmen, clerical employees, supervisors,and foremen having the right to hire and discharge.The Companyhas taken no position with respect thereto.2 The report of the Field Examiner shows that District 50 submitted 172 membershipcards bearing apparently genuine signatures of 162 persons; 94 of which appear on theSeptember 21, 1943, pay roll of the Company, which contains the names of 142 personswithin the alleged appropriate unit. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all employees of the Company, excluding patrolmen,clerical employees, supervisors, foremen having the' right to hire anddischarge, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the,status of employees, or effectively recommend such action, constitute an,unit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the ActsV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Electionherein,4 subject to the limitations and additions set forth in theDirection.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor,Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with DeBardelebenCoal Corporation, Holt, Alabama, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the'direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately pre-,ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces,of the United States who present themselves in person at the polls,but excluding employees who have since' quit or been discharged forcause and have not been rehired of reinstated prior to the date of theelection, to determine whether they desire to be represented by District50,United Mine Workers of America, by American Federation ofLabor, for the purposes of collective bargaining, or by neither.3This unit-is substantially the same as covered by the contract between the Companyand the A. F. L4as no valid reason was presented warranting a departure from our usual practice, the re-quest is hereby denied. ,The A F L requested that it be designated on the ballot as "American Federation ofLabor."This request is hereby granted.